DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-12 and 14-16 are pending. Claims 14-16 are withdrawn. Claims 1-12 are presented for examination.

Response to Arguments
Initially, it is noted that Applicant’s amendments have overcome all the previous indefiniteness rejections.
Applicant’s arguments, see amendment, filed 8/4/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The rejection of the claims over the prior art has been withdrawn. In particular, as convincingly argued by Applicant’s the prior art fails to teach or suggest the newly added limitations of claim 1. In particular, the prior art fails to teach or suggest that optionally one or more other binder components PC that are co-reactive with the component PA or PB, present in an amount less than 20 wt% relative to the total weight of binder solids in the primer coating composition, and wherein a total amount of the binder component PA, binder component PB and optional other binder components PC in the primer composition is at least 80 wt% relative to a total dry solids weight of the primer composition not including pigments, and wherein a ratio of the acetoacetate or the acetoacetamide functional groups in the component PB to ketimine or aldehyde functional groups in the component PA is between 1:3 and 3:1. 
However, newly amended claim 1 necessitated the new indefiniteness rejection as presented below as it needs to be clarified that the 20% is relative to the total weight of binder solids in the primer coating composition.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “optionally one or more other binder components PC that are coreactive with the component PA or PB, in an amount less than 20 wt%”. However, it is unclear as to what the 20 wt% is relative to. For example, is it 20 wt% relative to the total weight of the primer, or is it 20 wt% with respect to the sum of the components PA, PB and PC, or is it 20 wt% with respect to the total dry solids? It is impossible to determine what the 20 wt % is in reference to. Therefore, claim 1 is indefinite. Claims 2-12 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the claim has been interpreted as “less than 20 wt% relative to the total weight of binder solids in the primer coating composition” as supported at paragraph 0032 of Applicant’s specification.

Allowable Subject Matter
2.	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: As convincingly argued by Applicant’s the prior art fails to teach or suggest the newly added limitations of claim 1. In particular, the prior art fails to teach or suggest that optionally one or more other binder components PC that are co-reactive with the component PA or PB, present in an amount less than 20 wt% relative to the total weight of binder solids in the primer coating composition, and wherein a total amount of the binder component PA, binder component PB and optional other binder components PC in the primer composition is at least 80 wt% relative to a total dry solids weight of the primer composition not including pigments, and wherein a ratio of the acetoacetate or the acetoacetamide functional groups in the component PB to ketimine or aldehyde functional groups in the component PA is between 1:3 and 3:1. Therefore, claim 1 would be allowable. Claims 2-12 depend from claim 1 and would also be allowable for the same reasons. 

Conclusion
	Claims 1-12 and 14-16 are pending. 
Claims 14-16 are withdrawn. 
Claims 1-12 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 12, 2022            Primary Examiner, Art Unit 1717